REVISED SCHEDULE A Compensation pursuant to Section 4 of Subadvisory Agreement shall be calculated at the rate shown below based on the average daily net assets that are subject to the Subadviser’s investment discretion in the relevant Funds. FundRate* AZL MFS Investors Trust Fund0.375% on the first $250 Million 0.350% on the next $250 Million 0.325% thereafter AZL MFS Mid Cap Value Fund0.450% on the first $250 million 0.425% on the next $250 million 0.400% thereafter AZL MFS Value Fund0.350% on the first $250 Million 0.300% on the next $1 Billion 0.250% thereafter *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate, e.g. if average daily net assets in the AZL MFS Investors Trust Fund are $600 million, a rate of 37.5 bps would apply to $250 million, a rate of 35 bps would apply to $250million, and a rate of 32.5 bps would apply to the remaining $100million. Acknowledged: ALLIANZ INVESTMENTMASSACHUSETTS FINANCIAL MANAGEMENT LLCSERVICES COMPANY By:/s/ Brian MuenchBy:/s/ Robert J. Manning Name:Name: Title: Title: Effective as of January 24, 2014, the schedule is revised to add AZL MFS Mid Cap Value Fund. 17
